Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph H. Herrin on May 19th, 2021

The application has been amended as follows: 
Please cancel withdrawn claims 11-18.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Timothy (US 2003/0144402) in combination with Andrews et al. (US 2010/0233405), Konrad et al. (US 7,087,312) and Share et al. (US 2005/0181155), does not disclose a multilayer container comprising at least one polyester resin composition layer consisting of a polyester resin (X) and an amino group-containing compound (A) having a yellow-suppressing ability, the polyester resin (X) including at least one regenerated polyester resin, a material derived from a used polyester, and an 
The closest prior art, Timothy, discloses a polymer composition comprising a blend of amorphous nylon copolymer and polyester that is useful in packaging applications where good barrier properties are desired. Timothy fails to disclose that the polyester resin composition consists of a polyester resin (X) and an amino group-containing compound (A) having a yellow-suppressing ability, the polyester resin (X) including at least one regenerated polyester resin, a material derived from a used polyester, and an industrially recycled polyester; and at least one polyamide resin layer consisting of a polyamide resin (Y), a cobalt carboxylate, a lubricant, and a spreader. Timothy fails to disclose wherein the amino group-containing compound (A) having a yellowing-suppressing ability is at least one compound selected from the group consisting of anthranilamide and anthranilic acid. Andrews et al. was used to cure the deficiencies of Timothy. 
Andrews et al. discloses a resin composition that comprises a polyester and a polyamide blend. The polymer composition comprises an aldehyde scavenger such as athranilamide. Andrews et al. fails to disclose a polyester resin composition that comprises a spreader, a lubricant, and a cobalt carboxylate. Andrews et al. fails to disclose a polyester resin including at least one regenerated polyester resin, a material derived from a used polyester, and an industrially recycled polyester. Andrews et al. fails to cure the deficiencies of Timothy. Konrad et al. and Share et al. also fails to cure the deficiencies of Timothy. The prior art does not provide motivation as to why one of ordinary skill in the art would combine the limitations of independent claim 1 to form the multilayer container. Thus, the examiner finds the claims allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782